Citation Nr: 0514063	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for calluses of the 
left foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  He served in the Republic of Vietnam from November 4, 
1969, to September 8, 1970, and his service awards and 
decorations include the Combat Infantryman Badge.

The instant appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Louis, Missouri, which denied a claim for an 
increased rating for residuals of a right ankle fracture of 
the medial malleolus and distal fibula and also denied claims 
for service connection for a right knee disorder, a bilateral 
hip disorder, a callus disorder of the feet, and a neck 
disorder.

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2003 for further development.  Thereafter, 
service connection was granted for right knee arthritis and 
for right foot callus in a December 2004 rating decision.  As 
the appellant has received a full grant of the benefits 
sought as to those issues, they will not be addressed in this 
decision.

The issue of an increased rating for residuals of a right 
ankle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hip disorder, a callus disorder of the left foot, 
and a neck disorder are not attributable to either the 
veteran's service-connected residuals of a right ankle 
fracture or to his period of active service.




CONCLUSION OF LAW

A bilateral hip disorder, a callus disorder of the left foot, 
and a neck disorder are not due to or the result of service-
connected disability and were not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provided an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with VCAA letters dated August 6, 2001, July 13, 2004, and 
September 20, 2004.  Those letters provided content complying 
notice to the claimant regarding what information and 
evidence was needed to substantiate his service connection 
claims, as well as what information and evidence must be 
submitted by him, and what information and evidence would be 
obtained by VA.  The August 2001 and July 2004 letters 
advised him what evidence was needed to establish entitlement 
to service connected compensation benefits.  The August 2001 
and July 2004 letters advised him that VA would attempt to 
get any relevant federal evidence as well as any private 
medical evidence which he identified and informed him that he 
needed to provide enough information about his records so 
that they could be requested.  The September 2004 letter 
advised him that it was his responsibility to report for his 
VA examination.  Further, the August 2003 Board remand 
provided him with citations and a general sense of the law 
relevant to the VCAA.  With regard to the fourth element of 
notice, the Board notes that VA literally requested the 
appellant to provide "any evidence in his possession" that 
pertained to his claim in the July 2004 letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions.  In 
August 2001 he reported that he had provided to VA copies of 
all the military and civilian medical records that he could 
obtain and he reported that all of his recent treatment was 
with VA.  VA developed the appellant's service medical 
records and VA treatment records.  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  VA medical 
examinations and opinions have been obtained with respect to 
each issue on appeal.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that his right ankle disability has caused 
him a bilateral hip problems, neck problems, and left foot 
calluses.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  

The service medical records are silent as to complaints, 
treatment, or diagnosis referable to the hips, neck, and left 
foot calluses.  VA examination reports and treatment records 
within the last several years reveal that the veteran has 
degenerative changes and disc disease in the cervical spine, 
osteoarthritis in the hips, and calluses on the left foot.  
The first medical evidence of the claimed disabilities is 
many years after service.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a bilateral hip 
disorder, a neck disorder, or left foot calluses due to his 
service-connected right ankle disability.  The medical 
evidence of record also fails to establish that any of the 
veteran's claimed conditions were otherwise incurred during 
his active service.  None of the clinical treatment records 
contain any medical opinion suggesting any sort of possible 
causal relationship or nexus between the veteran's claimed 
conditions and his right ankle disorder or his active 
military service generally.  In addition, the Board observes 
that his claimed conditions were not diagnosed until years 
following his discharge from service, without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).

In this regard, the Board notes that the only competent 
medical nexus evidence is against the claims.  The April 2003 
VA examiner concluded that "[i]t is my medical opinion that 
the arthritis that this patient has experienced in his 
cervical . . . spine is a product of aging and not 
necessarily secondary to his right ankle pathology that 
occurred in 1969."  An October 2004 VA examiner concluded, 
"I cannot say that his right ankle disability has caused his 
. . . osteoarthritis in bilateral hips."  That examiner also 
opined, "I do not believe his neck disability was caused by 
his right ankle injury."  The examiner also said that, "I 
do not believe this injury [a reference to the right ankle 
injury] alone caused his calluses on both feet."  The 
examiner also provided his medical opinion that the right 
ankle disability did not aggravate any pre-existing bilateral 
hip disability, neck disability, or calluses of the feet.  

Statements by the veteran to the effect that his currently 
diagnosed degenerative changes and disc disease in the 
cervical spine, osteoarthritis in the hips, and calluses on 
the left foot are the result of his service-connected right 
ankle disability do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed disorders as 
reflected in the clinical treatment records and service or 
the service-connected right ankle disorder, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral hip 
disorder, a neck disorder, and calluses on the left foot.  


ORDER

Claims for service connection for a bilateral hip disorder, a 
neck disorder, and a callus disorder of the left foot are 
denied.


REMAND

The veteran's service-connected residuals of a right ankle 
fracture of the medial malleolus and distal fibula are 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5271 for limitation of motion of the ankle.  A 20 
percent rating is the maximum rating allowable under 
Diagnostic Code 5271.  Thus, the question at issue in this 
case is whether an extraschedular evaluation is warranted for 
the veteran's residuals of a right ankle fracture.  The RO 
did not consider referring of this case to VA Central Office 
for an extraschedular evaluation.

The evidence includes an October 1998 private medical 
assessment of the right ankle.  The physician noted that 
"the arthritis is getting worse and if he did not have a 
good work situation he would probably not be able to do the 
job assigned to him."  The physician noted that the veteran 
"gets help from his coworkers in the workplace."  During 
his June 2000 VA examination, the veteran reported that his 
job had changed such that his co-worker who did all the 
climbing and walking for him had quit and his ankle pain had 
exacerbated since he was doing more climbing and walking 
himself.

In a January 2003 VA treatment record the veteran reported 
that he had quit his job in July 2002 because the building he 
maintained was larger than 700 feet and he was unable to do 
that much walking.  He reported that his ankle had improved 
since he quit his job.  In February 2004 he stated that he 
had to quit his job because he could not climb ladders and 
that in the past he had been able to share the job with a 
friend who would do the parts of a job that he was unable to 
do.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should schedule a VA examination 
of the veteran to determine the current 
severity of his service-connected right ankle 
disorder.  The examiner must be provided the 
veteran's claims folder for review in 
connection with the requested examination.  
The examiner should express an opinion as to 
the impact of the veteran's service-connected 
right ankle disability on his employability.  
A complete rationale for all opinions 
expressed must be provided. 

2.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for a right ankle disorder on the 
merits, to include consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321.  In the event the benefits 
sought are not granted, the veteran 
should be provided with a supplemental 
statement of the case.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


